DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 04/07/2022.
Claims 1, 3-5, 7-9, 12 and 15 are pending. Claims 1, 5, 7 and 12 are currently amended. Claims 3-4, 8-9 and 15 are previously presented. Claims 2, 6, 10-11, 13-14 and 16-17 are newly cancelled. Claims 1, 3-5, 7-9, 12 and 15 are hereby examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is missing a period at the end.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: testing contents should read “testing contents of the drum”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “ilter” in the last two line should “filter”; and the claim should end with a period as opposed to a semicolon.  Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “activating the press plate pressing the biological mass”. The examiner does not find the support for such a step in the disclosure as originally filed. The examiner notes that [0013] of the instant specification discloses that the drum may include a lid with a press plate. However, nowhere in the specification discloses the step of activating the press plate pressing the biological mass.
Claims 1 and 7 recites “bring the drum to a temperature of 25 degrees C”. The examiner does not find the support for such a limitation in the disclosure as originally filed. The examiner notes that [0013] and [0016] of the instant specification recites that the drum is heated to 25 degrees C. However, the action of heating the drum to 25 degrees C does not sufficiently support the limitation of “bringing the drum to a temperature of 25 degrees C”, for the reason that the scope of “bringing” is broader than that of “heating”.
Claims 3-5 depend from claim 1, and claims 8-9 depend from claim 7, and therefore necessarily incorporate the written description deficiency therein. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite a drum that has a lid with a press plate. However, it is unclear what kind of structure a “press plate” encompasses. For the purpose of examination, art that teaches a drum that has lid is interpreted to read on the limitation. Clarification is required.
Claims 1, 5, 7 and 12 recites verify(ing) smell and taste of the olive oil. The term ”verify” or “verifying” renders the claims indefinite for the reason that it is unclear what standard is used such that the characteristics of the product are verified through smell and tasting both of which are known to be subjective. For the purpose of examination, the limitation is interpreted to mean “smelling and tasting the olive oil”. Clarification is required.
Claims 3-5, 8-9 and 15 ultimately depend from claims 1, 7 and 12 respectively, and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 12 recites “bringing the drum on a heating plate to approximately 25 degrees Celsius”. It is unclear if such a limitation requires heating the drum on a heating plate. If yes, since the claim is silent regarding the initial temperature of the drum, and 25 degrees C is encompassed by the ambient/room temperature, it is unclear what happens if the initial temperature of the drum is at or above 25 degree C. If no, applicant is invited to refer to the 35 USC 112 (a) rejection in the instant office action about the limitation about bringing the drum to a temperature of 25 degree C. Clarification is required.
Claim 15 depends from claim 12 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, How to make cannabis cooking oil [Online], published March 20, 2020, [retrieved on 2021-12-07]. Retrieved from the Internet: <URL: https://www.leafly.com/news/lifestyle/recipe-how-to-make-cannabis-cooking-oil> (hereinafter referred to as Williams) in view of Zepp, How to Safely Make Infused Oils [Online], published May 13, 2019, [retrieved on 2021-12-07]. Retrieved from the Internet: <URL: https://extension.psu.edu/how-to-safely-make-infused-oils> (hereinafter referred to as Zepp) and Penfield “Evaluating food by sensory methods” in Chapter 4 of “Experimental Food Science, 1990, Academic Press (Publisher Summary relied on for reference).

Regarding claims 1, 3, 5, 7-8 and 12, Williams teaches a process for making cannabis infused olive oil comprising:
- combining olive oil and a biological mass/substance (e.g., cannabis) in a drum (e.g., a saucepan, the drum as recited is broadly construed as a cylindrical container); a saucepan necessarily comes with a lid; Williams inherently teaches the oil infusion is initially done at room temperature which is interpreted to read on the limitation about bringing the drum to 25 degree C (under “Choosing the right cooking oil base for you canna oil” and “Directions”, step 2);
-Heat olive oil and cannabis in the saucepan on low for at least 3 hours, stirring frequently; wherein the temperature of the oil should never exceed 118 degree C (e.g., 245°F) (under “Directions” step 2); the saucepan as disclosed by Williams is inherently heated on a cooktop which reads on “a heating plate”;
-draining oil and filter into a receiving container (under “Directions”, step 3, infused olive oil is strained using a cheesecloth and stored, which inherently teaches a receiving container).
Williams teaches that the odor associated with cannabis gets stronger with time during infusion, and proposes using right tool such as lid with seal to lock the smell (under “Tips for reducing odor when making cannabis oil”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have covered the saucepan with a lid so as to better contain the odor associated with the cannabis.
Regarding the orders of adding cannabis and olive oil, placing the saucepan on the heating plate, bring the drum to a temperature 25 degree C, and sealing with a lid, although Williams does not necessarily follow the exact orders as recited in the claims, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Williams teaches the temperature of the oil should never exceed 118 degree C, which encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Williams teaches an infusion time of a few hours such as at least 3 hours, thus being silent regarding one week as recited in the claims. Nor does Williams teach raising temperature by 5 degree C every two days till reaching 40 degree C and maintaining the temperature at 40 degree C. The aforementioned limitations are essentially a permutation of temperature and time.
Zepp teaches infusing olive oil with an herb material comprising infusing the olive oil with the herb at room temperature for 1 to 10 days, and alternatively, the oil maybe heated to 60 degree C (140 F), followed by removing the herb form the oil when the desired flavor has reached (1st para.; para. under “Select an oil” and “infusion”); Zepp further teaches that either the duration of infusion or the temperature of oil during infusion is an result effective variable, for the reason that the intensity of the flavor increases over time, and the strength of the infusion depends on the temperature of the oil in which infusion goes quicker at higher oil temperature but higher temperature might damage the flavor of oil (under “Infusion”).
Both Williams and Zepp are directed to olive oil infused with an herb. Since Zepp teaches either time or temperature for the oil infusion is a result effective variable, the combination or permutation of time and temperature by extension is a result effective variable as well. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the time, temperature, or the combination of time and temperature during infusion so as to obtain an infused olive oil with desirable potency/flavor of cannabis. As such, the limitations regarding raising temperature by 5 degree C every two days till reaching 40 degree C and/or maintaining the temperature at 40 degree C for one week are just obvious variants of the prior at.
Further regarding the type of olive oil as recited in claims 1, 3, 7-8 and 12, Williams teaches that the oil being use in infusion is olive oil. Therefore, it would have been obvious to have selected cold-pressed extra virgin (Kalamata) olive oil as the infusion oil where Williams teaches olive oil, as one of ordinary skill would have had the reasonable expectation that any olive oil (e.g. cold-pressed extra virgin (Kalamata) olive oil) would function effectively in the infusion process. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with old-pressed extra virgin (Kalamata) olive oil.	
Williams in view of Zepp does not teach the limitation about smelling and tasting of the olive oil during infusion by heating and after filtration as recited in claims 1, 5, 7 and 12, However, smelling and/or tasting oil in an oil infusion step is within the grasp of an ordinary skill in the art. In other words, it would have been obvious to one of ordinary skill in the art to have tested the oil that is infused with cannabis through smelling and tasting anytime during and after the infusion process so as to test what degree of infusion is reached, and/or to make sure a desired potency/flavor is obtained.
Further, Penfield teaches that sensory evaluation of a food by smelling and tasting the food is one of the essential components of measuring, analyzing, and interpreting reactions to those characteristics of foods, and is used in controlling quality of the food product (“Publisher Summary”).
Both Williams and Penfield are directed to food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Williams by measuring, analyzing, and interpreting reactions to those characteristics of cannabis infused oil through smelling and tasting the oil so as to control the quality of the infused oil.
Where Williams as modified by Penfield teaches smelling and tasting the infused oil for quality purpose, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have running the smelling and tasting test anytime in the middle of and post the oil infusion process so as to make sure the quality of the infused oil meets a prescribed standard and/or the oil is sufficiently infused by the cannabis.
Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Zepp as applied to claims 1, 7 and 12 above, and further in view of Bogdanski US Patent No. 6,150,636 (hereinafter referred to as Bogdanski).
Regarding claims 4, 9 and 15, William as recited above, teaching heating the saucepan that contains olive oil and cannabis on a heating plate but is silent regarding the heating plate being an induction heater. 
Bogdanski teaches that three cooking systems are known to be suitable for heating a cooking vessel standing on a plate: cast iron hotplate, radiant heater, and induction heater (e.g., hotplate); wherein for induction hotplate, energy is transferred into the bottom of a saucepan through induction field, which is more efficient than cast iron hotplate (column 1, line 6-20).
Both Williams and Bogdanski are directed to heating a saucepan on a heating plate. It would have been obvious to one of ordinary skill in the art to have modified William by heating the saucepan as disclosed by Williams on an induction heater because prior art has established that an induction heater is known to be suitable for heating up a saucepan in an efficient manner before the effective filling date of the claimed invention.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that Williams fails to teach using cold pressed extra virgin Kalamata olive oil and that Williams teaches away from high quality olive oil by specifying coconut oil and Canola oil, or simply olive oil. 
Applicant’s arguments are considered but found unpersuasive because:
First, where Williams teaches that the oil being use in infusion is olive oil, it would have been obvious to have selected cold-pressed extra virgin (Kalamata) olive oil as the infusion oil, as one of ordinary skill would have had the reasonable expectation that any olive oil (e.g. cold-pressed extra virgin (Kalamata) olive oil) would function effectively in the infusion process. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with old-pressed extra virgin (Kalamata) olive oil.	
Second, Williams does not teach away from high quality olive oil for the reason that nowhere in Williams criticizes, discredits, or otherwise discourages using cold presses extra virgin (Kalamata) oil. Applicant is invited to refer to MPEP 2143.01 I for what constitutes a teaching away.
Applicant argues on page 6 of the Remarks that Williams fails to teach first bringing the oil/cannabis mixture to 25 degrees C, increasing the temperature 5 degrees C every two days until 40 degrees C is reached, and then maintaining the mixture at 40 degrees C for a week. 
Applicant’s arguments are considered but found unpersuasive because:
First, Williams inherently teaches the oil infusion is initially done at room temperature which is interpreted to read on the limitation about bring the drum to 25 degree C (under “Choosing the right cooking oil base for you canna oil” and “Directions”, step 2).
Second, regarding the limitation about increasing the temperature 5 degrees C every two days until 40 degrees C is reached, and then maintaining the mixture at 40 degrees C for a week, applicant is reminded that the rejection is over Williams in view of Zepp, not Willian alone. As recited in the office action mailed 12/09/2021, the limitation is essentially a permutation of temperature and time. Given that Zepp recognizes that during oil infusion process, the duration of infusion and the temperature of oil is an result effective variable, a skilled artisan would have been motivated to vary the time, temperature, or the combination of time and temperature during infusion so as to obtain an infused olive oil with desirable potency/flavor of cannabis.  However, applicant has not shown by convincing evidence or argument the criticality associated with the combination of time and temperature.
Applicant argues on page 6-7 of the Remarks that Zepp fails to teach cannabis, and rather discusses infusing oils with herbs or garlic. Zepp discourages directly heating the herb in olive oil.
Applicant’s arguments are considered but found unpersuasive because:
First, applicant’s argument that Zepp does not teach cannabis is piecemeal. The rejection is over Williams in view of Zepp. Williams teaches cannabis in the instant case.
Second, Zepp is cited to teach that the duration of infusion and the temperature of oil is an result effective variable. The primary reference William teaches the limitation of heating cannabis with olive oil. The suggestion from Zepp that not heating garlic with oil directly appears irrelevant to the instant rejection. 
Applicant argues on pages 7-8 of the Remarks that the cited arts in combination does not teach the combination of heating and time, or the particular order recited. applicant further argues that cited arts fail to teach verifying smell and taste of the oil.
Applicant’s arguments are considered but found unpersuasive. 
First, as set forth in the office action mailed 12/09/2021, the limitations about the combination of time and heating during oil infusion would have been obvious, for the reason that prior art has recognized that time and temperature of infusion are result effective variables thus a skilled artisan would have been motivated to manipulate those parameters to obtain an infused olive oil with desirable potency/flavor.  Unfortunately, applicant has not shown by convincing evidence the criticality associated with the limitation about the combination of time and temperature.
Second, with regard to the order of performing steps and/or adding ingredients, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV). Unfortunately, applicant has not shown by convincing evidence the criticality associated with the recites orders.
Third, regarding the limitation about verifying the smell and taste of the infused oil in the middle of and post infusion, applicant is invited to refer to the 35 USC 112 rejection set forth in the instant office. In particular, the term “verifying” has rendered the claims indefinite, for the reason that it is unclear what standard is used such that the quality of the product is verified through smell and testing both of which are known to be subjective.
Further, the examiner submits that testing the degree of infusion by smelling and/or tasting oil in an oil infusion step is well within the grasp of an ordinary skill in the art. In other words, it would have been obvious to one of ordinary skill in the art to have tested the oil that is infused with cannabis through smelling and tasting anytime during and after the infusion process so as to test what degree of infusion is reached, and/or to make sure a desired potency/flavor is obtained. Applicant appeared to have underestimated the level of an ordinary skill in the art before the effective filling date of the claimed invention.
Regardless, the examiner has brought Penfield in the instant office action which teaches that it is known to smelling and tasting a food product to monitor the reaction to those characteristic of food.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793